Citation Nr: 0306533	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision which, inter 
alia, denied entitlement to service connection for post-
traumatic stress disorder (PTSD), depression, adolescent 
situational reaction, hypertension, residuals of a low back 
injury, residuals of a neck injury, residuals of pneumonia, 
and mononucleosis.  

In June 1998, the veteran filed a notice of disagreement, 
disagreeing only with the denial of the service connection 
claims for PTSD, for mononucleosis and for pneumonia.  He 
requested a hearing at the RO.  In a statement accompanying 
the notice of disagreement the veteran's representative 
indicated that the veteran was withdrawing his appeal as to 
the issue of entitlement to service connection for 
mononucleosis.  In December 1998, the RO issued a statement 
of the case addressing the denial of service connection for 
PTSD.  

In January 1999, the veteran filed a substantive appeal, 
which the Board accepts as perfecting an appeal as to the 
denial of the claim for service connection for PTSD.  In 
February 1999, he was afforded a hearing before the RO.  
Subsequent to the hearing, numerous medical treatment records 
were associated with the claims folder.  In July 1999, the RO 
issued a supplemental statement of the case addressing the 
denial of claims of service connection for PTSD, for 
depression, for a back disability, for a neck disability, for 
residuals of pneumonia, and for mononucleosis.  In September 
1999, the veteran filed a substantive appeal, which the Board 
accepts as to the denial of the claim for service connection 
for depression.  He indicated therein that he was withdrawing 
his appeal as to claims for service connection for a back 
disability and a neck disability.  A statement submitted by 
the veteran's representative in July 2000 reiterated that the 
veteran was not seeking service connection for residuals of a 
back or neck disability.  

In December 2001, the RO issued a supplemental statement of 
the case denying service connection for PTSD and depression, 
for residuals of pneumonia, for mononucleosis, and for 
hypertension.  In a letter submitted in January 2002, the 
veteran set forth contentions as to why service connection 
was warranted for PTSD and for depression.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2002.  At such time, he submitted 
evidence with a waiver of initial consideration by the RO.  

Based upon the foregoing chronology, the Board finds that the 
only issues on appeal are the claims for service connection 
for PTSD and depression, as well as the issue of service 
connection for residuals of pneumonia (for which there is not 
yet a perfected appeal, as discussed below).  Consistent with 
the veteran's assertions, and for reasons explained in more 
detail below; the Board has recharacterized the issues 
involving service connection for PTSD and for depression as 
the single issue reflected on the title page of this 
decision.  The claim for service connection for residuals of 
pneumonia will be addressed in the remand following the order 
portion of the decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for an acquired 
psychiatric disorder, to include PTSD and depression, has 
been accomplished.

2.  Although there is no evidence of a medical nexus between 
the veteran's active military service and the major 
depression diagnosed post service, the veteran also has a 
current diagnosis of PTSD that has been linked to a personal 
assault in service, and the record includes evidence that 
tends to corroborate the occurrence of the alleged in-service 
personal assault.  



CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for an acquired psychiatric disorder, 
diagnosed as PTSD secondary to personal assault, have been 
met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 38 C.F.R. § 3.102, 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West, 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim (38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)), as well as the duty to notify the 
claimant what evidence will be obtained by whom (38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for an acquired 
psychiatric disorder, to include PTSD and major depression, 
has been accomplished. 

The March 1998 rating decision, the December 1998 Statement 
of the Case, and the July 1999 and December 2001 Supplemental 
Statements of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claims for service connection and the bases for the 
denial of the claims.  Hence, the Board finds that they have 
been given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters 
of August 1998 and April 1999) have been afforded 
opportunities to submit such information and evidence.  
Furthermore, via various RO correspondence, to include the 
August 1998 and April 1999 letters, which instructed the 
veteran to provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any outstanding VA treatment records, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The veteran and his representative provided 
argument in statements and hearing transcripts were 
associated with the claims file.  VA outpatient treatment 
records have been associated with the claims file, and, as 
indicated above, the RO has sought authorization to obtain 
any outstanding private outpatient treatment records.  The 
veteran was afforded VA examinations in October, November and 
December 1997.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim for service connection for an acquired 
psychiatric disability at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Background

The veteran contends that he suffers from PTSD and depression 
due to a personal assault that occurred during basic 
training.  He alleged that several weeks into basic training, 
he was struck from behind by a swagger stick carried by one 
of the drill sergeants.  He reportedly put up his arms to 
strike back, at which time he was pulled out of ranks by 
several drill sergeants, taken behind the barracks, and 
repeated kicked and beaten.  He did not report to sickbay.  
Thereafter, he reportedly was disciplined for his actions and 
received an Article 15.  After being sent to Korea, he 
reportedly became anxious and depressed and made two suicide 
attempts.  

His service medical records reflect that he served as a 
military intelligence coordinator.  His rank at enlistment 
was PVT-E1.  At separation, his rank was a SP5-E5.  There is 
no indication that he served in combat or was the recipient 
of medals for valor or combat service.  His December 1964 
enlistment examination is negative for complaints or findings 
of a psychiatric disorder.  

The veteran was hospitalized from February 27, 1965 to April 
14, 1965 due to mononucleosis.  

A record of proceedings under Article 15 indicated that on 
May 3, 1965 the appellant failed to comply with verbal 
instructions given by a Senior Platoon Sergeant.  Punishment 
imposed included forfeiture of $10.00, 7 days restriction to 
the limits of the Company area and performance of 7 days of 
extra duty.  

Service personnel records reflect that he served in Korea 
from September 1965 to April 1967.  A December 8, 1965 
treatment note recorded the veteran's complaints of 
nervousness.  He was referred for a psychiatric consultation.  
On December 13, 1965, he was seen by Ernest Dernberg, M.D.  
The veteran reported chronic anxiety that had increased in 
severity due to work situations.  He had a long history of a 
moderately isolated existence, few friends, and some chronic 
anxiety that was mainly related to conflicts around 
aggression.  He was diagnosed with adolescent situational 
reaction and was prescribed Meprobamate and later, Librium.  

A note of December 20, 1965 reported that the veteran's 
condition had improved and that he was feeling less anxious 
and more cheerful.  However, in January 1966, he was treated 
after putting his fist through glass.  He was hyperactive and 
difficult to manage.  He was diagnosed with acute brain 
syndrome secondary to alcohol.  

On separation examination in January 1968, there were no 
complaints or findings of a psychiatric disability.  

The veteran filed a his initial claim seeking entitlement to 
service connection in August 1997.  

In November 1997, he was afforded a psychiatric examination 
by the VA Readjustment Counseling Service.  He reported that 
shortly after entering basic training, he was beaten by three 
drill sergeants.  He reported that he was struck by a stick 
and reflexively struck out to defend himself.  Thereafter, he 
was repeatedly harassed and was hospitalized for two months 
for pneumonia and mononucleosis.  After being sent to Korea, 
he reported that he became extremely depressed and attempted 
suicide by mixing alcohol with prescribed anti-anxiety 
medication.  He also reported, that in the course of his 
military intelligence duties, he frequently witnessed and 
participated in the interrogation and torture of suspected 
North Korean infiltrators.  On one occasion he witnessed one 
infiltrator shot in the back of the head.  Following mental 
status examination, diagnoses were chronic PTSD and severe 
major depression without psychotic features.  In discussing 
the impact of the veteran's military experience the examiner 
opined that the abusive exercise of power experienced in 
service led to an inability to regulate and maintain 
reasonable levels of self-esteem.  As a result, the veteran 
felt helpless, incompetent and vulnerable.  

During a VA PTSD examination in December 1997, the veteran 
reported that he suffered harassment and physical abuse in 
basic training.  After arriving in Korea, he became depressed 
and anxious and was treated with counseling and medications.  
He reported began drinking alcohol heavily and made two 
suicide attempts.  He indicated that he had low self-esteem 
and suffered from poor sleep.  He reported frequent 
flashbacks of abusive drill instructors in basic training and 
of an in service suicide attempt.  The veteran was diagnosed 
with recurrent major depressive disorder and PTSD.  The 
examiner noted that feelings of depression and low self-
esteem began in basic training and continued with some 
fluctuation in severity ever since.  

In August 1998, the veteran submitted a statement from a 
former employer.  The employer reported that the veteran 
worked as a butcher in his meat packing company from 1961 
until departing for the Army in 1965.  He was reportedly, an 
exceptional worker and maintained good relationships with the 
customers.  After discharge from service the employer rehired 
the veteran in 1967.  However, the veteran was reportedly, 
not the same.  He was always agitated, nervous and kept to 
himself.  He became aggressive with other employees and 
customers and ultimately, was fired due to his misconduct.  

In May 2002, the veteran submitted a letter from Ernest A. 
Dernberg, M.D.  In the letter, the doctor noted that he 
served as the Chief Psychiatrist for the 8th U.S. Army 
stationed in Seoul, Korea and had treated the veteran in 
Korea on two occasions in December 1965.  His notes showed 
that the veteran was seen for symptoms of chronic anxiety 
aggravated by work situations.  He was diagnosed with 
Adolescent Situational Reaction.  Dr. Dernberg stated in his 
letter that the diagnosis was not a congenital or 
developmental defect and was now referred to in the 
literature as Adolescent Adjustment Disorder with Anxiety.  
In his opinion, the veteran was suffering from chronic 
anxiety of an unknown cause that was exacerbated by his work 
situation.  

Finally, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge in May 2002, wherein he 
reported the assault by two or three unknown sergeants in 
basic training.  He reported that he was given an Article 15 
for insubordination and sentenced to extra work duty.  After 
arriving in Korea, he began to experience symptoms of 
anxiety.  He first reported such symptoms to a base chaplain.  
Thereafter, he sought medical attention.  He contended that 
as a result of his anxiety and depression he lost his top-
secret security clearance.  

II.  Analysis

The veteran contends that he is entitled to service 
connection for an acquired psychiatric disability, to include 
PTSD and depression.
 
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more during a period of war and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d)

The veteran's current psychiatric diagnoses are major 
depressive disorder and PTSD.  Considering the evidence of 
record in light of the above criteria, the Board finds that 
the record presents no basis for a grant of service 
connection for major depressive disorder, inasmuch as that 
disability was not diagnosed in service or within the first 
post-service year, and there is otherwise no medical evidence 
of a nexus between the major depressive disorder diagnosed 
post-service and the veteran's military service.  
Nonetheless, the Board finds that the record appears to 
present a basis for a grant of service connection for PTSD.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If a 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  

In this case, the veteran is asserting as his alleged in-
service experiences, harassment and physically abusive 
encounters with drill sergeants, to include an incident in 
which he was beaten, during basic training.  During the 
course of the appeal, the Department promulgated, via 
regulation, administrative directives as to the type of 
evidence needed to corroborate an alleged personal assault in 
service.  Effective March 7, 2002, 38 C.F.R. § 3.304(f)(3) 
provides that, if a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(3) (2002).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing the claimant the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

After carefully analyzing the evidence of record, the Board 
concludes that, with affording the veteran the benefit of the 
doubt (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), service 
connection for PTSD, secondary to a personal assault, is 
warranted.  VA examiners have concluded that the veteran 
currently suffers from chronic PTSD.  They have linked the 
development of PTSD to a claimed personal assault that 
occurred in basic training.  Thus, the first and third 
requirements, as set forth above, have been satisfied.  The 
remaining question, then, is whether there is credible 
supporting evidence that the claimed stressor actually 
occurred.  

In this case, there are no in-service records to actually 
document the alleged assault.  However, there is lay and 
objective evidence that appears consistent with the veteran's 
assertions.  The veteran has consistently stated to various 
examiners and adjudicators the details of the purported 
assault in basic training (and, as indicated above, these 
examiners have diagnosed PTSD on the basis of such 
experience).  Further, he has indicated that he was 
disciplined as a result of the incident.  His personnel 
records confirm that he was disciplined on May 3, 1965 for 
disobeying orders from a Senior Platoon Sergeant.  
Additionally, the service medical records show that after 
arriving in Korea the veteran was treated for anxiety and 
prescribed medications.  They do not specifically confirm 
that he attempted suicide by mixing alcohol with prescribed 
medications, but do confirm that he was seen with in an 
extremely agitated state with acute brain syndrome secondary 
to alcohol intake.  Such would appear to be consistent with 
actions taken in the aftermath of such an assault as 
described by the veteran.  

Finally, the Board finds that the statement from the 
veteran's former employer and the May 2002 letter from Dr. 
Dernberg, also appear to support the claimed in-service 
stressful experience, albeit indirectly.  The employer 
statement is credible evidence that a behavior change 
occurred after the veteran returned from military service.  
The letter from Dr. Dernberg is competent evidence to the 
effect that the chronic anxiety for which he treated the 
veteran in service was exacerbated by work situations in 
service.  

While the foregoing evidence does not corroborate every 
detail of the veteran's alleged stressor, the Board finds 
that the evidence appears consistent with the veteran's 
assertions.  Moreover, corroboration of every detail of a 
claimed stressor is not required.  See Pentecost v. Principi, 
16 Vet. App.124 (2002); Suozzi v. Brown, 10 Vet. App. App. 
307, 311 (1997).  The Board notes that there is nothing in 
the record that specifically contradicts the veteran's 
account of events in service. 

When are after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102; see also 38 U.S.C.A. § 5107(b).  In view of the 
foregoing, and affording the veteran the benefit of the 
doubt, the Board concludes that the three criteria for 
establishing service connection are met.  As such, service 
connection for PTSD, due to in-service personal assault, is 
warranted.  






ORDER

Service connection for post-traumatic stress disorder is 
granted.  


REMAND

In August 1997, the veteran claimed entitlement to service 
connection for residuals of pneumonia.  He was afforded VA 
examination in November 1997.  A rating decision of March 
1998, in pertinent part, denied entitlement to service 
connection for residuals of pneumonia.  The veteran filed a 
notice of disagreement in June 1998.  The veteran 
specifically noted therein, that he disagreed with the 
portion of the rating decision that denied service connection 
for pneumonia.  

A statement of the case was issued in December 1998.  
However, it did not address the issue of entitlement to 
service connection for residuals of pneumonia.  

Supplemental statements of the case were issued in July 1999 
and December 2001.  Each addressed the denial of service 
connection for residuals of pneumonia.  However, in so doing, 
the supplemental statements of the case did not contain a 
summary of the evidence that formed the basis of the original 
denial in March 1998.  See 38 C.F.R. § 19.29(a) (2002).  
Furthermore, they failed to include a summary of applicable 
laws and regulations, with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination.  Hence, there is a procedural defect in this 
case that must be cured on remand.  See 38 C.F.R. § 19.2 
(2002).

Under these circumstances, the Board finds that the veteran 
must be furnished an appropriate statement of the case with 
respect to the denial of service connection for residuals for 
pneumonia, and afforded the opportunity to thereafter file a 
substantive appeal to properly perfect the appeal as to that 
issue.  See38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2002).  See also Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).

As such, and to ensure that the veteran has been afforded due 
process, the issue is hereby REMANDED to the RO for the 
following action:  

1.  The RO should furnish the veteran and 
his representative an appropriate 
statement of the case addressing the 
denial of service connection for 
pneumonia, to include discussion of all 
pertinent evidence considered, clear 
reasons and bases for the denial of the 
claim, and citation to pertinent laws and 
regulations governing the claim.  Along 
with the Statement of the Case, the RO 
should furnish to the veteran and his 
representative a VA Form 9, Appeal to 
Board of Veterans' Appeals, and afford 
them the appropriate period of time for 
perfecting the appeal as to that issue.  

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate consideration of the claim for 
service connection for residuals of 
pneumonia, a timely substantive appeal 
must be filed.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

